Order appealed from unanimously modified by striking from the second directory paragraph thereof the words “ and it is further,” and by striking out the last three paragraphs of said order, and as so modified affirmed, with twenty dollars costs and disbursements to the petitioner. We find that the evidence is insufficient to establish prima facie that petitioner is doing business in this State in violation of section 218 of the General Corporation Law. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.